         Case 18-82010             Doc 27     Filed 03/07/19 Entered 03/07/19 11:03:14                                   Desc Main
                                                Document     Page 1 of 8
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    WESTERN DIVISION

              In re: YINDEEROOP, APIWAT J.                                                      § Case No. 18-82010
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on September 19, 2018. The undersigned trustee was appointed on September 19, 2018.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                22,142.55

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                       0.00
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                22,142.55
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 18-82010              Doc 27  Filed 03/07/19 Entered 03/07/19 11:03:14 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 8case was 02/07/2019
       and the deadline for filing governmental claims was 03/18/2019. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $2,964.26. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $2,964.26, for a total compensation of $2,964.26. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $57.91, for total expenses of
              2
       $57.91.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 02/19/2019                    By: /s/JOSEPH D. OLSEN
                                               Trustee, Bar No.:




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                       Case 18-82010                         Doc 27           Filed 03/07/19 Entered 03/07/19 11:03:14                                             Desc Main
                                                                                Document     Page 3 of 8
                                                                                                                                                                                       Exhibit A


                                                                                       Form 1                                                                                          Page: 1

                                             Individual Estate Property Record and Report
                                                              Asset Cases
Case Number: 18-82010                                                                          Trustee:          (330400)        JOSEPH D. OLSEN
Case Name:         YINDEEROOP, APIWAT J.                                                       Filed (f) or Converted (c): 09/19/18 (f)
                                                                                               §341(a) Meeting Date:             11/06/18
Period Ending: 02/19/19                                                                        Claims Bar Date:                  02/07/19

                                  1                                            2                            3                           4                    5                     6

                     Asset Description                                   Petition/               Estimated Net Value              Property             Sale/Funds             Asset Fully
          (Scheduled And Unscheduled (u) Property)                     Unscheduled          (Value Determined By Trustee,        Abandoned             Received by         Administered (FA)/
                                                                          Values               Less Liens, Exemptions,           OA=§554(a)             the Estate          Gross Value of
Ref. #                                                                                             and Other Costs)                                                        Remaining Assets

 1        2014 Lexus GS350, 38,000 miles. Entire property                     22,482.00                             0.00                                           0.00                    FA

 2        Household Goods and Furnishings: Playstation and                         645.00                           0.00                                           0.00                    FA

 3        See household goods and furnishings.                                       0.00                           0.00                                           0.00                    FA

 4        Wearing apparel                                                          100.00                           0.00                                           0.00                    FA

 5        Miscellaneous jewelry                                                     50.00                           0.00                                           0.00                    FA

 6        Cash                                                                     100.00                           0.00                                           0.00                    FA

 7        Checking account: US Bank                                             1,000.00                            0.00                                           0.00                    FA

 8        Checking account-joint with girlfriend: US Bank                           73.00                           0.00                                           0.00                    FA

 9        Checking: Chase Bank                                                       0.58                           0.58                                           0.00                    FA

10        Utilities (water): Security deposit with Dixon C                         100.00                           0.00                                           0.00                    FA

11        American Funds Money Market account                                 13,760.58                      13,760.58                                       13,602.55                     FA

12        IRA: IRA through American Funds                                          531.89                           0.00                                           0.00                    FA

13        IRA: AXA Equi-Vest Roth IRA                                         16,163.86                             0.00                                           0.00                    FA

14        Allstate Universal Life: Debtor's brother                             6,399.16                        4,800.00                                      4,350.00                     FA

15        AXA Equitable Life Insurance Policy: Treerawat Y                      5,040.30                        4,600.00                                      4,190.00                     FA

 15      Assets       Totals (Excluding unknown values)                       $66,446.37                    $23,161.16                                      $22,142.55                  $0.00



      Major Activities Affecting Case Closing:

                  12/31/2018 - Trustee administered a money market account and cash surrender value in two life insurance policies. Debtor was very cooperative. The file was very
                  easy. All I am doing is waiting for the government proof of claim period to expire (03/18/2019). Will file my final report shortly thereafter.

      Initial Projected Date Of Final Report (TFR):           June 30, 2019                      Current Projected Date Of Final Report (TFR):             June 30, 2019




                                                                                                                                                      Printed: 02/19/2019 08:19 AM     V.14.50
                         Case 18-82010                  Doc 27            Filed 03/07/19 Entered 03/07/19 11:03:14                                               Desc Main
                                                                            Document     Page 4 of 8
                                                                                                                                                                                     Exhibit B


                                                                                     Form 2                                                                                          Page: 1

                                                   Cash Receipts And Disbursements Record
Case Number:         18-82010                                                                           Trustee:            JOSEPH D. OLSEN (330400)
Case Name:           YINDEEROOP, APIWAT J.                                                              Bank Name:          Rabobank, N.A.
                                                                                                        Account:            ******3466 - Checking Account
Taxpayer ID #:       **-***4529                                                                         Blanket Bond:       $1,500,000.00 (per case limit)
Period Ending: 02/19/19                                                                                 Separate Bond: N/A

   1             2                           3                                          4                                               5                    6                   7

 Trans.     {Ref #} /                                                                                                               Receipts        Disbursements             Checking
  Date      Check #           Paid To / Received From                 Description of Transaction                   T-Code              $                  $                Account Balance
12/04/18       {11}        Apiwat Yindeeroop                  US Bank Cashier's Check remitted by Debtor           1129-000             13,602.55                                 13,602.55
                                                              as and for redemption of American Balanced
                                                              Fund on 11/27/2018 (Asset No. 11).
12/18/18                   Apiwat Yindeeroop                  US Bank Cashier's Check remitted by Debtor                                 8,540.00                                 22,142.55
                                                              as and for redemption of Allstate Universal Life:
                                                              Debtor's brother and AXA Equitable Life
                                                              Insurance Policy: Treerawat Yindeeroop
                                                              (Asset Nos. 14 and 15).
               {14}                                              Redemption of Allstate            4,350.00        1129-000                                                       22,142.55
                                                                 Universal Life Insurance
                                                                 Policy (See Motion to
                                                                 Approve Compromise -
                                                                 Doc 22)
               {15}                                              Redemption of AXA                 4,190.00        1129-000                                                       22,142.55
                                                                 Equitable Life Insurance
                                                                 Policy
12/31/18                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                       11.04           22,131.51
01/04/19                   Rabobank, N.A.                     Bank and Technology Services Fee                     2600-000                                       -11.04          22,142.55
                                                              Adjustment

                                                                                    ACCOUNT TOTALS                                      22,142.55                  0.00         $22,142.55
                                                                                            Less: Bank Transfers                             0.00                  0.00
                                                                                    Subtotal                                            22,142.55                  0.00
                                                                                            Less: Payments to Debtors                                              0.00
                                                                                    NET Receipts / Disbursements                      $22,142.55                  $0.00

                                  Net Receipts :         22,142.55
                                                                                                                                          Net             Net                     Account
                                    Net Estate :        $22,142.55                  TOTAL - ALL ACCOUNTS                                Receipts     Disbursements                Balances

                                                                                    Checking # ******3466                               22,142.55                  0.00           22,142.55

                                                                                                                                      $22,142.55                  $0.00         $22,142.55




{} Asset reference(s)                                                                                                                            Printed: 02/19/2019 08:19 AM        V.14.50
                      Case 18-82010            Doc 27           Filed 03/07/19 Entered 03/07/19 11:03:14                                Desc Main
                                                                  Document     Page 5 of 8
Printed: 02/19/19 08:19 AM                                                                                                                              Page: 1

                                           Exhibit "C" - Analysis of Claims Register
                                            Case: 18-82010 YINDEEROOP, APIWAT J.

  Case Balance:         $22,142.55              Total Proposed Payment:             $22,142.55                    Remaining Balance:               $0.00

                                                                 Amount             Amount               Paid           Claim            Proposed       Remaining
Claim #   Claimant Name                     Type                  Filed             Allowed             to Date        Balance           Payment          Funds

          Attorney Joseph D Olsen         Admin Ch. 7              812.25             812.25               0.00             812.25            812.25       21,330.30
          <3110-00 Attorney for Trustee Fees (Trustee Firm)>
          JOSEPH D. OLSEN                 Admin Ch. 7               57.91              57.91               0.00              57.91             57.91       21,272.39
          <2200-00 Trustee Expenses>
          JOSEPH D. OLSEN                 Admin Ch. 7             2,964.26           2,964.26              0.00         2,964.26           2,964.26        18,308.13
          <2100-00 Trustee Compensation>

   5      Ally Bank                       Secured               19,814.83          19,814.83               0.00        19,814.83                 0.00      18,308.13

   1      Cavalry SPV I, LLC              Unsecured               9,811.15           9,811.15              0.00         9,811.15           2,516.62        15,791.51
   2      Capital One Bank (USA),         Unsecured               3,067.28           3,067.28              0.00         3,067.28              786.77       15,004.74
          N.A.
   3      Capital One Bank (USA),         Unsecured               1,382.26           1,382.26              0.00         1,382.26              354.56       14,650.18
          N.A.
   4      RRCA Accounts                   Unsecured               2,394.32           2,394.32              0.00         2,394.32              614.15       14,036.03
          Management, Inc.
   6      Chase Bank USA, N.A.            Unsecured             11,330.63          11,330.63               0.00        11,330.63           2,906.36        11,129.67
   7      Navient Solutions, LLC.         Unsecured               1,412.55           1,412.55              0.00         1,412.55              362.33       10,767.34
   8      Navient Solutions, LLC. on      Unsecured             11,090.87          11,090.87               0.00        11,090.87           2,844.86         7,922.48
          behalf of
   9      MIDLAND FUNDING LLC             Unsecured             11,397.28          11,397.28               0.00        11,397.28           2,923.46         4,999.02
   10     Citibank, N.A.                  Unsecured             13,399.56          13,399.56               0.00        13,399.56           3,437.05         1,561.97
   11     Citibank, N.A.                  Unsecured               5,271.68           5,271.68              0.00         5,271.68           1,352.21          209.76
   12     Citibank, N.A.                  Unsecured                817.76             817.76               0.00             817.76            209.76            0.00


                       Total for Case 18-82010 :                $95,024.59         $95,024.59             $0.00       $95,024.59         $22,142.55




                                                                        CASE SUMMARY
                                                     Amount            Amount               Paid             Proposed                % paid
                                                      Filed            Allowed             to Date           Payment

          Total Administrative Claims :             $3,834.42          $3,834.42                $0.00         $3,834.42         100.000000%

                Total Secured Claims :          $19,814.83            $19,814.83                $0.00               $0.00            0.000000%

             Total Unsecured Claims :           $71,375.34            $71,375.34                $0.00        $18,308.13          25.650498%
           Case 18-82010        Doc 27       Filed 03/07/19 Entered 03/07/19 11:03:14                Desc Main
                                               Document     Page 6 of 8


                                  TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

             Case No.: 18-82010
             Case Name: YINDEEROOP, APIWAT J.
             Trustee Name: JOSEPH D. OLSEN
                                                Balance on hand:                          $          22,142.55
              Claims of secured creditors will be paid as follows:

Claim         Claimant                              Claim Allowed Amount Interim Payments               Proposed
No.                                               Asserted       of Claim          to Date              Payment
   5          Ally Bank                          19,814.83           19,814.83                0.00             0.00
                                                Total to be paid to secured creditors:    $               0.00
                                                Remaining balance:                        $          22,142.55

              Applications for chapter 7 fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
Trustee, Fees - JOSEPH D. OLSEN                                       2,964.26                0.00       2,964.26
Trustee, Expenses - JOSEPH D. OLSEN                                      57.91                0.00            57.91
Attorney for Trustee, Fees - Attorney Joseph D Olsen                   812.25                 0.00           812.25
                            Total to be paid for chapter 7 administration expenses:       $           3,834.42
                            Remaining balance:                                            $          18,308.13

               Applications for prior chapter fees and administrative expenses have been filed as follows:
Reason/Applicant                                              Total Requested Interim Payments        Proposed
                                                                                        to Date       Payment
                                                       None
                            Total to be paid for prior chapter administrative expenses:   $               0.00
                            Remaining balance:                                            $          18,308.13

             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim         Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None




   UST Form 101-7-TFR (05/1/2011)
           Case 18-82010         Doc 27      Filed 03/07/19 Entered 03/07/19 11:03:14                  Desc Main
                                               Document     Page 7 of 8




                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          18,308.13
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 71,375.34 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 25.7 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments            Proposed
No                                                                   of Claim          to Date           Payment
  1            Cavalry SPV I, LLC                                      9,811.15                 0.00       2,516.62
  2            Capital One Bank (USA), N.A.                            3,067.28                 0.00         786.77
  3            Capital One Bank (USA), N.A.                            1,382.26                 0.00         354.56
  4            RRCA Accounts Management, Inc.                          2,394.32                 0.00         614.15
  6            Chase Bank USA, N.A.                                   11,330.63                 0.00       2,906.36
  7            Navient Solutions, LLC.                                 1,412.55                 0.00         362.33
  8            Navient Solutions, LLC. on behalf of                   11,090.87                 0.00       2,844.86
  9            MIDLAND FUNDING LLC                                    11,397.28                 0.00       2,923.46
 10            Citibank, N.A.                                         13,399.56                 0.00       3,437.05
 11            Citibank, N.A.                                          5,271.68                 0.00       1,352.21
 12            Citibank, N.A.                                            817.76                 0.00         209.76
                             Total to be paid for timely general unsecured claims:          $          18,308.13
                             Remaining balance:                                             $               0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 18-82010         Doc 27      Filed 03/07/19 Entered 03/07/19 11:03:14                 Desc Main
                                               Document     Page 8 of 8




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
